DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 06/29/2022 response includes: (a) claims 8-9 are currently amended; (b) claims 1-7 and 10-20 are original; and (c) the grounds for rejection set forth in the 04/15/2022 office action are traversed.  Claims 1-20 are currently pending and an office action follows:
Response to Arguments
3. 	Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.  The crux of applicant’s argument is that Barel teaches sensing a fingertip using mutual capacitance but does not teach using mutual capacitance to determine the presence or location of a non-interactive object (06/29/2022 response p 13, ¶1).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Examiner disagrees.  Bostick discloses a non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022) the location and shape of which is detected by at least one sensor(150)(FIG. 3; ¶¶0019, 0022-0023, 0033), which can include a pressure sensor(150)(FIG. 3; ¶0023).  Bostick’s disclosure is modified so that the non-interactive object may be conductive(47)(FIG. 1; ¶0030) or non-conductive(48)(FIG. 1; ¶0030) the coordinates of which may be detected (¶0030) using mutual capacitance drive and sense electrodes (FIG. 1, 6A, 6B: 58; ¶¶0026-0027, 0030).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As shown in figures 6A and 6B, layers 155A and 155B include driven and sensed rows and columns of conductive strips 58 used to detect mutual capacitance, which is changed by the pressure of a conductive(46 or 47) or non-conductive object(48) that causes the rows and columns to become closer to each other the signals of which are translated into coordinates of the object (FIGs. 1, 6A, 6B; ¶¶0023, 0024, 0025, especially – “conductive strips are operative to detect pressure applied by conductive and non-conductive object”, 0028, 0030, especially – “pressure sensed with sensor 50 is applied to detect coordinates of non-conductive object 48 interacting with sensor 50”, 0042, 0045, 0046, especially – “Decreasing distance between the layers typically increases the capacitive coupling between the layers and increases the amplitude of the coupled signal.).
	Thus, in summary, all of applicant’s claims remain rejected.
Claim Objection
4.	Claim 13 is objected to because of the following informalities:  
	Claim 13 at line 3 needs to be amended to remove an extra space between “determine” and “an amount”.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0240173 A1 to Bostick et al. (“Bostick”) in view of U.S. Patent Pub. No. 2015/0370373 A1 to Barel.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As to claim 1, Bostick discloses a method (FIGs. 1-2; ¶¶0019-0020, 0029-0032) comprises: 
sensing contact of at least one objection(4, 6)(FIGs. 1-3: 150; ¶¶0019; 0023; especially – “sensor 150 can include a plurality of distinct sensors, and need not be a single sensor”; 0033) on an interactive display device(2)(FIGs. 1-2; ¶0018); 
determining, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031) of the interactive display device(2)(FIGs. 1-2; ¶0018), presence of a non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022); 
determining, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), a two-dimensional shape of the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) based on the sensor(150)(FIG. 3; ¶¶0023, 0033); 
determining, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), whether the two dimensional shape of the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) is obstructing at least a portion of a personalized display area(14)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018); and 
when the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) is obstructing the at least the portion of the personalized display area(14)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018): 
determining, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), a position of a user of the personalized display area(14)(FIGs. 1-2: 150; ¶0023, especially – “the point of view of user 112”); and adjusting, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), positioning of at least a portion of the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) based on the position of the user (¶0023) and the two-dimensional shape (¶0033) such that the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) is no longer obstructing the at least the portion of the personalized display area(14)(FIG. 2: 6; ¶¶0023, 0023, 0030).
Bostick does not expressly disclose transmitting, by a plurality of drive-sense circuits of an interactive display device, a plurality of signals on a plurality of electrodes of the interactive display device; 
detecting, by a set of drive-sense circuits of the plurality of drive-sense circuits, a change in an electrical characteristic of a set of electrodes of the plurality of electrodes; 
determining, by a processing module of the interactive display device, that the change in the electrical characteristic of the set of electrodes is a change in mutual capacitance; 
determining, by the processing module, presence of a non-interactive object based on the change in mutual capacitance; 
determining, by the processing module, a two-dimensional shape of the non-interactive object based on the change in mutual capacitance and based on positioning of the set of electrodes.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
     
Barel discloses transmitting, by a plurality of drive-sense circuits (FIG. 1: 58; ¶¶0026-0027, 0030 – mutual capacitance touch sensing inherently includes a plurality of drive-sense circuits in the form of separate electrical connections/wires coupled to the electrodes {FIG. 1: 58} to drive either each of the rows or columns of electrodes while sensing changes in capacitance of the other of the rows and columns of electrodes to detect location(s) of contact by a finger, token or non-conductive object) of an interactive display device(100)(FIGs. 1-3: 5; ¶¶0026, 0030), a plurality of signals on a plurality of electrodes (FIG. 1: 58; ¶¶0024-0027, 0030) of the interactive display device(100)(FIGs. 1-3: 5; ¶¶0026, 0030); 
detecting, by a set of drive-sense circuits of the plurality of drive-sense circuits (FIG. 1: 58; ¶¶0024-0027, 0030 – inherently a set of drive and sense circuits exist in order to apply a pulse to only one of the drive electrodes while sensing a change in capacitance of one of the sense electrodes caused by contact by a finger, token or non-conductive object), a change in an electrical characteristic of a set of electrodes (FIG. 1: 58; ¶¶0026-0027) of the plurality of electrodes (FIG. 1: 58; ¶¶0026-0027); 
determining, by a processing module(25)(FIG. 1; ¶¶0024, 0026, 0030) of the interactive display device(100)(FIGs. 1-3: 5; ¶¶0026, 0030), that the change in the electrical characteristic of the set of electrodes is a change in mutual capacitance (FIG. 1: 25, 58; ¶¶0024-0027, 0030); 
determining, by the processing module(25)(FIG. 1; ¶¶0024, 0026, 0030), presence of a non-interactive object(token 47 or nonconductive object)(FIG. 1; ¶¶0027, 0030) based on the change in mutual capacitance (FIG. 1: 25, 58; ¶¶0024-0027, 0030); 
determining, by the processing module(25)(FIG. 1; ¶¶0024, 0026, 0030), a location of the non-interactive object(token 47 or nonconductive object)(FIG. 1; ¶¶0027, 0030) based on the change in mutual capacitance and based on positioning of the set of electrodes(58)(FIG. 1: 25; ¶¶0024-0027, 0030).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick with Barel to provide a method that detects mutual capacitance even when the electrodes of the interactive display device are wet or when the user is making an input with a gloved hand or with a passive pen (¶¶0022, 0030).
Bostick and Barel teach determining, by the processing module, a two-dimensional shape of the non-interactive object based on the change in mutual capacitance and based on positioning of the set of electrodes (Bostick: FIG. 3: 6, 122, 130, 150; ¶¶0019, 0022, 0029, 0031, 0033; Barel: FIG. 1: 25, 47 or nonconductive object, 58; ¶¶0024-0027, 0030).

As to claim 3, Bostick and Barel teach the method of claim 1 as applied above.
Bostick further discloses further comprises: determining, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), an amount of available display space(18)(FIG. 1; ¶0033) of an interactive surface(8)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018); and adjusting, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), the positioning of the at least the portion of the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) based on the amount of available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) of the interactive surface(8)(FIGs. 1-2; ¶0019).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

As to claim 4, Bostick and Barel teach the method of claim 1 as applied above.
Bostick further discloses further comprises: determining, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031-0032, 0034), a type of data displayed on the personalized display area(14)(FIGs. 1-2; ¶¶0032, 0034); and adjusting, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031-0032, 0034), the positioning of the at least the portion of the personalized display area(14)(FIG. 5: 45; ¶¶0032, 0034) based on the type of data (FIG. 5: 45; ¶¶0032, 0034). 

As to claim 5, Bostick and Barel teach the method of claim 1, as applied above.
Bostick further discloses wherein the adjusting the positioning of the at least the portion of the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) comprises: shifting, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) to an available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) of an interactive surface(8)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018), wherein the available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) is not obstructed by the non-interactive object(6)(FIGs. 1-2; ¶¶0019-0020, 0022, 0033).

As to claim 11, Bostick discloses an interactive display device(2)(FIGs. 1-2; ¶0018) includes: 
an interactive surface(8)(FIGs. 1-2; ¶0019); and 
wherein, the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031) is operable (FIG. 3: 122, 130; ¶¶0022, 0029, 0031) to: 
determine (FIG. 3: 122, 130; ¶¶0022, 0029, 0031), presence of a non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022); 
determine (FIG. 3: 122, 130; ¶¶0022, 0029, 0031), a two-dimensional shape of the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033); 
determine (FIG. 3: 122, 130; ¶¶0022, 0029, 0031), whether the two dimensional shape of the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) is obstructing at least a portion of a personalized display area(14)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018); and
when the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) is obstructing the at least the portion of the personalized display area(14)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018): determine a position of a user of the personalized display area(14)(FIGs. 1-2: 150; ¶0023, especially – “the point of view of user 112”); and adjusting, positioning of at least a portion of the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) based on the position of the user (¶0023) and the two-dimensional shape (¶0033) such that the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) is no longer obstructing the at least the portion of the personalized display area(14)(FIG. 2: 6; ¶¶0023, 0030, 0033). 
Bostick does not expressly disclose an interactive surface including a plurality of electrodes; 
a plurality of drive-sense circuits coupled to the plurality of electrodes wherein, the plurality of drive-sense circuits is operable to: transmit a plurality of signals on the plurality of electrodes; detect by a set of drive-sense circuits of the plurality of drive-sense circuits, a change in an electrical characteristic of a set of electrodes of the plurality of electrodes; and 
a processing module operably coupled to the plurality of drive-sense circuits, wherein, the processing module is operable to: 
receive, from the set of drive-sense circuits of the plurality of drive-sense circuits, the plurality of signals representative of the change in the electrical characteristic of the set of electrodes; 
determine, that the change in the electrical characteristic of the set of electrodes is a change in mutual capacitance; 
determine, presence of a non-interactive object based on the change in mutual capacitance; 
determine, a two-dimensional shape of the non-interactive object based on the change in mutual capacitance and based on positioning of the set of electrodes.
Barel discloses an interactive surface(50, 120)(FIGs. 1-3; ¶¶0026, 0030) including a plurality of electrodes(58)(FIG. 1; ¶0026); 
a plurality of drive-sense circuits coupled to the plurality of electrodes(58)(FIG. 1; ¶¶0026-0027, 0030 – mutual capacitance touch sensing inherently includes a plurality of drive-sense circuits coupled to the electrodes {FIG. 1: 58} to drive either each of the rows or columns of electrodes while sensing changes in capacitance of the other of the rows and columns of electrodes to detect location(s) of contact by a finger, token or non-conductive object) wherein, the plurality of drive-sense circuits (FIG. 1; ¶¶0026-0027) is operable to: transmit a plurality of signals on the plurality of electrodes(58)(FIG. 1; ¶¶0026-0027); detect by a set of drive-sense circuits of the plurality of drive-sense circuits (FIG. 1: 58; ¶¶0024-0027, 0030 – inherently a set of drive and sense circuits exist in order to apply a pulse to only one of the drive electrodes while sensing a change in capacitance of one of the sense electrodes caused by contact by a finger, token or non-conductive object), a change in an electrical characteristic of a set of electrodes (FIG. 1: 58; ¶¶0026-0027) of the plurality of electrodes (FIG. 1: 58; ¶¶0026-0027); and 
a processing module(25)(FIG. 1; ¶¶0024, 0026, 0030) operably coupled to the plurality of drive-sense circuits (FIG. 1: 58; ¶¶0026-0027, 0030), wherein, the processing module (FIG. 1: 25; ¶¶0024, 0026, 0030) is operable (FIG. 1: 25; ¶¶0024, 0026, 0030) to: 
receive, from the set of drive-sense circuits of the plurality of drive-sense circuits (FIG. 1: 25, 58; ¶¶0024-0027, 0030), the plurality of signals representative of the change in the electrical characteristic of the set of electrodes(25)(FIG. 1: 25, 58; ¶¶0024-0027, 0030); 
determine, that the change in the electrical characteristic of the set of electrodes is a change in mutual capacitance (FIG. 1: 25, 58; ¶¶0024-0027, 0030); 
determine, presence of a non-interactive object(token 47 or nonconductive object)(FIG. 1; ¶¶0027, 0030) based on the change in mutual capacitance (FIG. 1: 25, 58; ¶¶0024-0027, 0030); 
determine, a location of the non-interactive object(token 47 or nonconductive object)(FIG. 1; ¶¶0027, 0030) based on the change in mutual capacitance and based on positioning of the set of electrodes(58)(FIG. 1: 25; ¶¶0024-0027, 0030).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick with Barel to provide an interactive display device that detects mutual capacitance even when the electrodes of the interactive display device are wet or when the user is making an input with a gloved hand or with a passive pen (¶¶0022, 0030).
Bostick and Barel teach determine, a two-dimensional shape of the non-interactive object based on the change in mutual capacitance and based on positioning of the set of electrodes (Bostick: FIG. 3: 6, 122, 130, 150; ¶¶0019, 0022, 0029, 0031, 0033; Barel: FIG. 1: 25, 47 or nonconductive object, 58; ¶¶0024-0027, 0030).

As to claim 13, Bostick and Barel teach the interactive display device of claim 11, as applied above.
Bostick further discloses wherein the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031) is further operable to: determine an amount of available display space(18)(FIG. 1; ¶0033) of an interactive surface(8)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018); and adjust the positioning of the at least the portion of the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) based on the amount of available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) of the interactive surface(8)(FIGs. 1-2; ¶0019).

As to claim 14, Bostick and Barel teach the interactive display device of claim 11, as applied above.
Bostick further discloses wherein the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031-0032, 0034) is further operable to: determine a type of data displayed on the personalized display area(14)(FIGs. 1-2; ¶¶0032, 0034); and adjust the positioning of the at least the portion of the personalized display area(14)(FIG. 5: 45; ¶¶0032, 0034) based on the type of data(FIG. 5: 45; ¶¶0032, 0034). 

As to claim 15, Bostick and Barel teach the interactive display device of claim 11, as applied above.
Bostick further discloses wherein the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031) is further operable to: shift the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) to an available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) of an interactive surface(8)(FIGs. 1-2; ¶0019) of the interactive display device (2)(FIGs. 1-2; ¶0018), wherein the available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) is not obstructed by the non-interactive object(6)(FIGs. 1-2; ¶¶0019-0020, 0022, 0033).
7.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0240173 A1 to Bostick et al. (“Bostick”) in view of U.S. Patent Pub. No. 2015/0370373 A1 to Barel as applied to claims 1 and 11 above, in view of U.S. Patent Pub. No. 2012/0098783 A1 to Badaye et al. (“Badaye”).
As to claim 2, Bostick and Barel teach the method of claim 1, as applied above.
Barel further discloses wherein the set of electrodes (FIG. 1: 58; ¶¶0024-0027, 0030 – inherently a set of drive and sense circuits exist in order to apply a pulse to only one of the drive electrodes while sensing a change in capacitance of one of the sense electrodes caused by contact by a finger, token or non-conductive object); wherein, mutual capacitance is created between a row electrode(a horizontally running 58)(FIG. 1: 25, 58; ¶¶0024-0027, 0030). and a column electrode(a vertically running 58)(FIG. 1: 25, 58; ¶¶0024-0027, 0030).
The motivation to combine Barel’s further teachings is the same as the reasoning set forth above in claim 1.
Bostick and Barel do not expressly disclose wherein the set of electrodes includes: a row of electrodes; and a column of electrodes. 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Badaye discloses wherein the set of electrodes includes: a row of electrodes(416)(FIG. 4; ¶0046); and a column of electrodes(425)(FIG. 4; ¶0046); wherein, mutual capacitance (FIG. 4: 430, ¶¶0037-0038, 0046) is created between a row electrode(416)(FIG. 4: 430; ¶0046) and a column electrode(425)(FIG. 4: 430; ¶0046).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick and Barel with Badaye to provide an interactive display device that is more sensitive to inputs made by objects.

As to claim 12, Bostick and Barel teach the interactive display device of claim 11, as applied above.
Barel further discloses wherein the set of electrodes (FIG. 1: 58; ¶¶0024-0027, 0030 – inherently a set of drive and sense circuits exist in order to apply a pulse to only one of the drive electrodes while sensing a change in capacitance of one of the sense electrodes caused by contact by a finger, token or non-conductive object); wherein, mutual capacitance is created between a row electrode(a horizontally running 58)(FIG. 1: 25, 58; ¶¶0024-0027, 0030). and a column electrode(a vertically running 58)(FIG. 1: 25, 58; ¶¶0024-0027, 0030).
The motivation to combine Barel’s further teachings is the same as the reasoning set forth above in claim 11.
Bostick and Barel do not expressly disclose wherein the set of electrodes includes: a row of electrodes; and a column of electrodes. 
Badaye discloses wherein the set of electrodes includes: a row of electrodes(416)(FIG. 4; ¶0046); and a column of electrodes(425)(FIG. 4; ¶0046); wherein, mutual capacitance (FIG. 4: 430, ¶¶0037-0038, 0046) is created between a row electrode(416)(FIG. 4: 430; ¶0046) and a column electrode(425)(FIG. 4: 430; ¶0046).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick and Barel with Badaye to provide an interactive display device that is more sensitive to inputs made by objects.
8.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0240173 A1 to Bostick et al. (“Bostick”) in view of U.S. Patent Pub. No. 2015/0370373 A1 to Barel as applied to claims 1 and 11 above, in view of U.S. Patent Pub. No. 2016/0124618 A1 to Bostick et al. (“Bostick II”).
As to claim 6, Bostick and Barel teach the method of claim 1, as applied above.
Bostick further discloses wherein the adjusting the positioning of the at least the portion of the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033)  comprises: repositioning (FIGs. 1-2: 14; ¶¶0023, 0033), by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) to not overlap the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) and in an available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) of an interactive surface(8)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018), wherein the available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) is not obstructed by the non-interactive object(6)(FIGs. 1-2; ¶¶0019-0020, 0022, 0033).
	Bostick and Barel do not expressly disclose wrapping, by the processing module, the personalized display area around the non-interactive object and in an available display space of an interactive surface of the interactive display device, wherein the available display space is not obstructed by the non-interactive object.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
           
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

	Bostick II discloses wrapping (FIG. 5B or FIG. 5C: 515; ¶¶0044, 0047), by the processing module(20, 44)(FIG. 1; ¶0026), the personalized display area(515)(FIG. 5B or FIG. 5C; ¶¶0044, 0047) around the other content object(500)(FIG. 5B or 5C; ¶¶0044, 0047) and in an available display space (FIG. 5B or 5C: area not including objects 500; ¶¶0043-0044, 0047) of an interactive surface of the interactive display device (FIG. 5B or FIG. 5C; ¶¶0027, 0043-0044, 0047), wherein the available display space (FIG. 5B or 5C; ¶¶0043-0044, 0047) is not obstructed by the other content object(500)(FIG. 5B or 5C; ¶¶0044, 0047).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick and Barel with Bostick II to provide a method that maximizes the amount of displayed content so that a user may for example read more text before having to scroll/update the screen to display additional text.
Bostick, Barel with Bostick II teach wrapping (Bostick: FIGs. 1-2: 14; ¶¶0023, 0033; Bostick II: FIG. 5B or FIG. 5C: 515; ¶¶0044, 0047), by the processing module(Bostick: FIG. 3: 122, 130; ¶¶0022, 0029, 0031; Bostick II: FIG. 1: 20, 44; ¶0026), the personalized display area(Bostick: FIGs. 1-2: 14; ¶¶0023, 0033; Bostick II: FIG. 5B or FIG. 5C; ¶¶0044, 0047) around the non-interactive object(Bostick: FIGs. 1-2: 6; ¶¶0019, 0022, 0033; Bostick II: FIG. 5B or 5C: 500; ¶¶0044, 0047) and in an available display space(Bostick: FIGs. 1-2: 18; ¶¶0019-0020, 0033; Bostick II: FIG. 5B or 5C: area not including objects 500; ¶¶0043-0044, 0047) of an interactive surface of the interactive display device(Bostick: FIGs. 1-2: 2, 8; ¶¶0018-0019; Bostick II: FIG. 5B or FIG. 5C; ¶¶0027, 0043-0044, 0047), wherein the available display space(Bostick: FIGs. 1-2: 18; ¶¶0019-0020, 0033; Bostick II: FIG. 5B or 5C: area not including objects 500; ¶¶0043-0044, 0047) is not obstructed by the non-interactive object(Bostick: FIGs. 1-2: 6; ¶¶0019-0020, 0022, 0033; Bostick II: FIG. 5B or 5C: 500; ¶¶0044, 0047).

As to claim 16, Bostick and Barel teach the interactive display device of claim 11, as applied above.
Bostick further discloses wherein the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031) is further operable to: reposition (FIGs. 1-2: 14; ¶¶0023, 0033)  the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) to not overlap the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) and in an available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) of an interactive surface(8)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018), wherein the available display space(18)(FIGs. 1-2; ¶¶0019-0020, 0033) is not obstructed by the non-interactive object(6)(FIGs. 1-2; ¶¶0019-0020, 0022, 0033).
Bostick and Barel do not expressly disclose wherein the processing module is further operable to: wrap the personalized display area around the non-interactive object and in an available display space of an interactive surface of the interactive display device, wherein the available display space is not obstructed by the non-interactive object.
Bostick II discloses wherein the processing module(20, 44)(FIG. 1; ¶0026) is further operable (FIG. 1: 20, 44; ¶0026) to: wrap the personalized display area(515)(FIG. 5B or FIG. 5C; ¶¶0044, 0047) around the other content object(500)(FIG. 5B or 5C; ¶¶0044, 0047) and in an available display space (FIG. 5B or 5C: area not including objects 500; ¶¶0043-0044, 0047) of an interactive surface of the interactive display device (FIG. 5B or FIG. 5C; ¶¶0027, 0043-0044, 0047), wherein the available display space (FIG. 5B or 5C; ¶¶0043-0044, 0047) is not obstructed by other content object(500)(FIG. 5B or 5C; ¶¶0044, 0047).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick and Barel with Bostick II to provide an interactive display device that maximizes the amount of displayed content so that a user may for example read more text before having to scroll/update the screen to display additional text.
Bostick, Barel and Bostick II teach wherein the processing module is further operable (Bostick: FIG. 3: 122, 130; ¶¶0022, 0029, 0031; Bostick II: FIG. 1: 20, 44; ¶0026) to: wrap the personalized display area around the non-interactive object(Bostick: FIGs. 1-2: 6, 14; ¶¶0019, 0022, 0033; Bostick II: FIG. 5B or 5C: 500, 515; ¶¶0044, 0047) and in an available display space (Bostick: FIGs. 1-2: 18; ¶¶0019-0020, 0033; Bostick II: FIG. 5B or 5C: area not including objects 500; ¶¶0043-0044, 0047) of an interactive surface of the interactive display device (Bostick: FIGs. 1-2: 2, 8; ¶¶0018-0019; Bostick II: FIG. 5B or FIG. 5C; ¶¶0027, 0043-0044, 0047), wherein the available display space (Bostick: FIGs. 1-2: 18; ¶¶0019-0020, 0033; Bostick II: FIG. 5B or 5C: area not including objects 500; ¶¶0043-0044, 0047)  is not obstructed by the non-interactive object(Bostick: FIGs. 1-2: 6; ¶¶0019-0020, 0022, 0033; Bostick II: FIG. 5B or 5C: 500; ¶¶0044, 0047).
9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0240173 A1 to Bostick et al. (“Bostick”) in view of U.S. Patent Pub. No. 2015/0370373 A1 to Barel as applied to claims 1 and 11 above, in view of U.S. Patent Pub. No. 2014/0043268 A1 to BAE.
As to claim 7, Bostick and Barel teach the method of claim 1, as applied above.
Bostick further discloses wherein the adjusting the positioning of the at least the portion of the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) comprises: breaking, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) into two or more display areas (FIGs. 1-2: 14; ¶¶0023, 0033); and shifting, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), the two or more display areas (FIGs. 1-2: 14; ¶¶0023, 0033) around the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) and in an available display space(18)(FIG. 1; ¶0033) of an interactive surface(8)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018), wherein the available display space(18)(FIG. 1; ¶0033) is not obstructed by the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033).
Bostick and Barel do not teach two or more display windows.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
            
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

BAE discloses two or more display windows (FIGs. 1A, 1B; ¶¶0039-0040, 0042).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick and Barel with BAE to provide a method that makes it easier to read the content in the personalized display area, because a user does not have to keep track of which line is being read because the non-interactive object no long separates portions of a same line.

As to claim 17, Bostick and Barel teach the interactive display device of claim 11, as applied above.
Bostick further discloses wherein the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031) is further operable to: break the personalized display area(14)(FIGs. 1-2; ¶¶0023, 0033) into two or more display areas (FIGs. 1-2: 14; ¶¶0023, 0033); and shift the two or more display areas (FIGs. 1-2: 14; ¶¶0023, 0033) around the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033) and in an available display space(18)(FIG. 1; ¶0033) of an interactive surface(8)(FIGs. 1-2; ¶0019) of the interactive display device(2)(FIGs. 1-2; ¶0018), wherein the available display space(18)(FIG. 1; ¶0033) is not obstructed by the non-interactive object (6)(FIGs. 1-2; ¶¶0019, 0022, 0033).
Bostick and Barel do not teach two or more display windows.
BAE discloses two or more display windows (FIGs. 1A, 1B; ¶¶0039-0040, 0042).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick and Barel with BAE to provide an interactive display device that makes it easier to read the content in the personalized display area, because a user does not have to keep track of which line is being read because the non-interactive object no long separates portions of a same line.
10.	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0240173 A1 to Bostick et al. (“Bostick”) in view of U.S. Patent Pub. No. 2015/0370373 A1 to Barel as applied to claims 1 and 11 above, in view of U.S. Patent Pub. No. 2006/0284850 A1 to Tokkonen.
As to claim 8, Bostick and Barel teach the method of claim 1, as applied above.
Bostick further discloses further comprises: determining, by the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031), a size of the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033, especially – “the sensor data 42 can also indicate a shape and/or a size of the contact point (point of contact) between the obstruction (e.g., hand 4 and/or holding device 6) and the touch screen 16”) based on the two-dimensional shape (FIGs. 1-2: 6; ¶0033 – the detected size of the non-interactive object {FIGs. 1-2: 6} is based on its dimensions which is inherently base on its shape).
Bostick and Barel do not expressly disclose and when the size of the non-interactive object is larger than a certain size: ignoring, by the processing module, the non-interactive object.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
           
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Tokkonen discloses and when the size of the non-interactive object(11)(Figs. 1b, 2: 22; ¶¶0006, 0025-0027) is larger than a certain size (Fig. 2: 22-23; ¶0027): ignoring, by the processing module(Fig. 2: 22-26; ¶0027; claim 10), the non-interactive object(11)(Figs. 1b; ¶0027).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick and Barel with Tokkonen to provide a method that saves power by adjusting the personalized display area only when the non-interactive object is stationary on the display device versus overlapping the display device for a brief time (¶¶0027-0028).

As to claim 9, Bostick, Barel and Tokkonen teach the method of claim 8, as applied above.
Tokkonen further discloses further comprises: when the size of the non-interactive object(11)(Figs. 1b, 2: 22; ¶¶0006, 0025-0027) is smaller than a certain size (Fig. 2: 23; ¶0026): ignoring, by the processing module (Fig. 2: 22-26; ¶0026; claim 10), the non-interactive object(11)(Figs. 1b, 2: 23; ¶¶0006, 0026).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick, Barel and Tokkonen with Tokkonen’s further teachings to provide a method that saves power by not making an unnecessary adjustment to the personalized display area (see e.g., ¶0026).

As to claim 10, Bostick, Barel and Tokkonen teach the method of claim 9, as applied above.
Bostick, Barel and Tokkonen further teach wherein the ignoring the non-interactive object (Bostick: FIGs. 1-2: 6; ¶¶0019, 0022, 0033; Barel: FIG. 1: token 47 or nonconductive object; ¶¶0027, 0030; Tokkonen: Figs. 1b, 2: 11, 23; ¶¶0006, 0026).
includes: ignoring, by the processing module, the non-interactive object for a time period (Bostick: FIGs. 1-2: 6, 122, 130; ¶¶0019, 0022, 0029, 0031, 0033; Barel: FIG. 1: token 47 or nonconductive object; ¶¶0027, 0030; Tokkonen: Figs. 1b, 2: 11, 24; ¶¶0006, 0026-0028); and upon expiration of the time period (Tokkonen: FIG. 2: 24; ¶¶0027-0028):
adjusting, by the processing module (Bostick: FIG. 3: 122, 130; ¶¶0022, 0029, 0031; Tokkonen: Figs. 1b, 1c; ¶¶0016-0017, 0028; claim 10), positioning of the at least the portion of the personalized display area (Bostick: FIGs. 1-2: 14; ¶¶0023, 0033; Tokkonen: Figs. 1b, 1c; ¶¶0016-0017, 0028; claim 10) based on the position of the user (Bostick: ¶0023) and the two-dimensional shape (Bostick: ¶0033) such that the non-interactive object is no longer obstructing the at least the portion of the personalized display area (Bostick: FIGs. 1-2: 6; ¶¶0019, 0022-0023, 0030, 0033; Tokkonen: Figs. 1b, 2: 11; ¶¶0006, 0028).
The motivation to combine Barel’s previously-cited teachings is set forth above for claim 1.  The motivation to combine Tokkonen’s further teachings is the same as the reasoning set forth above for claim 8.

As to claim 18, Bostick and Barel teach the interactive display device of claim 11, as applied above.
Bostick further discloses wherein the processing module(122, 130)(FIG. 3; ¶¶0022, 0029, 0031) is further operable (FIG. 3: 122, 130; ¶¶0022, 0029, 0031) to: determine a size of the non-interactive object(6)(FIGs. 1-2; ¶¶0019, 0022, 0033, especially – “the sensor data 42 can also indicate a shape and/or a size of the contact point (point of contact) between the obstruction (e.g., hand 4 and/or holding device 6) and the touch screen 16”) based on the two-dimensional shape (FIGs. 1-2: 6; ¶0033 – the detected size of the non-interactive object {FIGs. 1-2: 6} is based on its dimensions which is inherently base on its shape).
Bostick and Barel do not expressly disclose and when the size of the non-interactive object is larger than a certain size: ignore the non-interactive object.
Tokkonen discloses and when the size of the non-interactive object(11)(Figs. 1b, 2: 22; ¶¶0006, 0025-0027) is larger than a certain size (Fig. 2: 22-23; ¶0027): ignore the non-interactive object(11)(Figs. 1b; ¶0027).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick and Barel with Tokkonen to provide an interactive display device that saves power by adjusting the personalized display area only when the non-interactive object is stationary on the display device versus overlapping the display device for a brief time (¶¶0027-0028).

As to claim 19, Bostick, Barel and Tokkonen teach the interactive display device of claim 18, as applied above.
Tokkonen further discloses wherein the processing module(Fig. 2: 22-26; ¶0026; claim 10) is further operable (Fig. 2: 22-26; ¶0026; claim 10) to: when the size of the non-interactive object(11)(Figs. 1b, 2: 22; ¶¶0006, 0025-0027) is smaller than a certain size (Fig. 2: 23; ¶0026): ignore the non-interactive object(11)(Figs. 1b, 2: 23; ¶¶0006, 0026). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bostick, Barel and Tokkonen with Tokkonen’s further teachings to provide an interactive display device that saves power by not making an unnecessary adjustment to the personalized display area (see e.g., ¶0026).

As to claim 20, Bostick, Barel and Tokkonen teach the interactive display device of claim 19, as applied above.
Bostick, Barel and Tokkonen further teach wherein the processing module is further operable to ignore the non-interactive object (Bostick: FIGs. 1-2: 6; ¶¶0019, 0022, 0033; Barel: FIG. 1: token 47 or nonconductive object; ¶¶0027, 0030; Tokkonen: Figs. 1b, 2: 11, 23; ¶¶0006, 0026) by: ignoring the non-interactive object for a time period (Bostick: FIGs. 1-2: 6, 122, 130; ¶¶0019, 0022, 0029, 0031, 0033; Barel: FIG. 1: token 47 or nonconductive object; ¶¶0027, 0030; Tokkonen: Figs. 1b, 2: 11, 24; ¶¶0006, 0026-0028); and upon expiration of the time period (Tokkonen: FIG. 2: 24; ¶¶0027-0028): adjusting positioning of the at least the portion of the personalized display area (Bostick: FIGs. 1-2: 14; ¶¶0023, 0033; Tokkonen: Figs. 1b, 1c; ¶¶0016-0017, 0028; claim 10) based on the position of the user (Bostick: ¶0023) and the two-dimensional shape (Bostick: ¶0033) such that the non-interactive object is no longer obstructing the at least the portion of the personalized display area (Bostick: FIGs. 1-2: 6; ¶¶0019, 0022-0023, 0030, 0033; Tokkonen: Figs. 1b, 2: 11; ¶¶0006, 0028).
The motivation to combine Barel’s previously-cited teachings is set forth above for claim 11.  The motivation to combine Tokkonen’s further teachings is the same as the reasoning set forth above for claim 18.
Other Relevant Prior Art
11.	Other relevant prior art includes:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
         
(i)	U.S. Patent Pub. No. 2010/0253651 A1 to Day discloses a plurality of driving(602) and sensing electrodes(604)(FIG. 6; ¶0082) used to detect the location and pressure of conductive and nonconductive objects (¶¶0017, 0068, 0079, 0104).

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(ii)	Taiwan Patent No. I395121B1 discloses a plurality of driving(22) and sensing electrodes(23)(FIGs. 6 and 9; p 6, ¶¶4, 6) that create mutual capacitance to detect the position of conductive nonconductive objects due to a change pressure (p 6, ¶¶2, 4, 6).
(iii)	U.S. Patent Pub. No. 2015/0179122 A1 to Brown et al. discloses using mutual capacitance to detect the position and shape of conductive and non-conductive objects (Abstract; ¶¶0011, 0016, 0188, especially – “An input object in close proximity to the touch panel surface will cause a change in the capacitance of the mutual coupling capacitors.  Due to the change in the electric field distribution caused by the presence of the conductive input object the capacitance of the both mutual coupling capacitors will decrease.  On the other hand, a non-conductive input object in close proximity to the touch panel surface will cause the mutual capacitance measured at the first sense electrode to decrease but the mutual capacitance at the second sense electrode to increase.  Analysis of these capacitance changes may be used to calculate the location of the input object, whether or not it is touching the touch panel surface and whether the object is conductive or non-conductive”; 0266).
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The attached translation does not include the inventor’s name.